                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,

v.                                                    Case No. 6:17-cv-1385-Orl-37GJK

JEFFREY D. MARTIN; THOMAS L.
TEDROW; CHRISTIAN T. TEDROW;
TYLER T. TEDROW; BEAUFORT
CAPITAL PARTNERS LLC; ROBERT P.
MARINO; AM-PAC INVESTMENTS,
INC.; FORBES INVESTMENT, LTD.;
FORBES INVESTMENT, LLLP; FCS,
LTD.; FSC LIMITED, LLC; and
STERLING LLC,

      Defendants.
_____________________________________

                                       ORDER

      Plaintiff initiated the instant action against Defendants for violating securities

laws. (See Doc. 1.) Plaintiff then successfully obtained defaults against Defendants FSC

Limited, LLC (“FSC”), AM-PAC Investments, Inc. (“AM-PAC”), and Forbes Investment,

LLLP (“Forbes”) (collectively, “Relief Defendants”). (Docs. 52, 68, 69.) Now, Plaintiff

requests default judgment against Relief Defendants in the form of disgorgement and

prejudgment interest. (See Doc. 98 (“Motion”).) On referral, U.S. Magistrate Judge

Gregory J. Kelly recommends that the Court grant the Motion. (Doc. 99 (“R&R”).)

      The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

                                          -1-
Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 99) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion for Default Judgment Against Relief Defendants AM-

              PAC Investments, Inc., Forbes Investment, LLLP, and FSC Limited, LLC

              (Doc. 98) is GRANTED.

       3.     The Clerk is DIRECTED to enter default judgment in favor of Plaintiff

              Securities and Exchange Commission and against Relief Defendants AM-

              PAC Investments, Inc., Forbes Investment, LLLP, and FSC Limited, LLC on

              Count XXVIII for unjust enrichment.

       4.     The Securities and Exchange Commission is entitled to disgorgement of the

              stock sale proceeds identified in the Declaration of Stuart Soffian (Doc. 98-

              1) as to each Relief Defendant in the following amounts:

              a.     Forbes Investment, LLLP: $853,842.28

              b.     AM-PAC Investments, Inc.: $52,025.25

              c.     FSC Limited, LLC: $36,583.30

       5.     The Securities and Exchange Commission is entitled to prejudgment

              interest against Relief Defendants in the following amounts:

              a.     Forbes Investment, LLLP: $122,805.44

                                            -2-
            b.      AM-PAC Investments, Inc.: $6,300.71

            c.      FSC Limited, LLC: $4,132.72

      6.    Interest shall continue to accrue as provided by law, for which sum let

            execution issue.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 16, 2019.




Copies to:
Counsel of Record




                                         -3-
